Citation Nr: 0125958	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating action of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the rating for PTSD to 
the current level of 30 percent, effective from June 26, 
2000.  

REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Initially, the 
Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter, VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This liberalizing law is applicable 
to this appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement this law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
The veteran testified at the August 2001 hearing that he had 
been receiving ongoing psychiatric treatment at the VA 
Medical Center (VAMC) in Tuscaloosa.  He also submitted a 
June 2000 VA chart extract and a statement from Ronald McCoy, 
M.D., a private physician, who commented on the severity of 
the veteran's service-connected PTSD.  The June 2000 chart 
entry details the veteran's initial visit; however, no 
subsequent VA treatment records are associated with the 
claims folder.  There are no records of the treatment 
reported in the private physician's statement. 

Records of any current treatment of the disability for which 
the veteran is seeking increased compensation are relevant to 
his appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); see also Massey v. Brown, 7 Vet App 204 
(1994) (holding that where a private physician reports 
relevant treatment, VA has an obligation to seek records of 
that treatment).  Thus, VA must attempt to obtain any current 
treatment records before any final action may be taken by the 
Board.

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in August 2000.  As 
pertinent treatment records were not associated with the 
claims folder at the time of the examination, another 
examination should be conducted.  The Board also notes that 
the August 2000 examination included the assignment of a 
Global Assessment of Functioning (GAF) score of 55 and the 
examiner's comment that the veteran was unable to work.  If 
the veteran is precluded from working as a result of his 
service-connected PTSD alone, assignment of a total rating 
would be warranted.  The examination conducted on remand 
should include an opinion as to the effect of the veteran's 
service-connected PTSD on his ability to work.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
since January 1992.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified sources that are not currently 
of record.  This should include 
attempting to obtain records from Dr. 
McCoy and the VAMC Tuscaloosa.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
occupational and social impairment.  The 
examiner should express an opinion as to 
the impact of the PTSD on the veteran's 
ability to maintain gainful employment.  
Thereafter, the examiner should enter a 
complete multiaxial evaluation, and 
assign a GAF score together with an 
explanation of what the score represents.  
A complete rationale for all opinions 
expressed must be provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act and implementing laws and 
regulations have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



